Citation Nr: 0414230	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-18 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
12, 1996, for the grant of service connection for type 2 
diabetes mellitus.

2.  Entitlement to an increased initial rating in excess of 
10 percent for diabetic neuropathy of the right upper 
extremity.  

3.  Entitlement to an increased initial rating in excess of 
10 percent for diabetic neuropathy of the left upper 
extremity.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The veteran's active military service extended from February 
1968 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

On a VA Form 9 dated July 2003 the veteran indicted that his 
service connected diabetic neuropathy of the lower 
extremities had increased in severity.  Additionally, the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability has again been 
raised.  These issues have not been developed for appellate 
review and are therefore referred to the RO for action deemed 
appropriate.  

The issues involving rating of the veteran's service 
connected diabetic neuropathy of the upper extremities are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran was initially diagnosed as type 2 diabetes 
mellitus in 1981.

2.  The veteran filed an initial claim for service connection 
for diabetes mellitus which was received at the RO on 
September 12, 1996.

3.  Service connection was granted service connection for 
type 2 diabetes mellitus as a residual of Agent Orange 
exposure with an effective date of September 12, 1996.



CONCLUSION OF LAW

The criteria for an effective date prior to September 12, 
1996, for the award of service connection for type 2 diabetes 
mellitus, based on Agent Orange exposure, have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.114, 3.400 (2003); Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); 
Final Stipulation and Order, CV-86-6160 (TEH) (N.D. Cal. May 
17, 1991); Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d 1175 (N.D. Cal. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection for 
diabetes mellitus in a letter dated January 2002.  Upon the 
grant of service connection, the veteran disagreed with the 
effective date assigned for the service connection diabetes 
mellitus disability.  However, section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate this newly raised issue.  Thus, the 
duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  In 
this case, the RO provided the appellant his VCAA notice 
letter for his claim for service connection for PTSD in 
January 2002 which was before the July 2002 rating decision 
which granted service connection and assigned an effective 
date for service connection.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and the veteran has been 
accorded a hearing before the Board.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

II.  Effective Date

A July 2002 rating decision granted service connection for 
type 2 diabetes mellitus on the basis of the veteran's 
exposure to herbicide agents (Agent Orange) pursuant to 
38 C.F.R. § 3.309(e).  See also 38 U.S.C.A. §§ 1110, 1116; 
38 C.F.R. § 3.307.  The initial effective date for service 
connection assigned was July 2001.  The veteran disagreed 
with the effective date assigned.  Subsequently a May 2003 
rating decision established the effective date of service 
connection for diabetes mellitus as September 12, 1996.  The 
veteran continues to disagree with the effective date 
assigned for service connection for diabetes mellitus.  
Specifically, he claims that the effective date of service 
connection should be in 1981 which is when he was first 
diagnosed as having diabetes mellitus.  

Review of the entire record reveals that the veteran 
originally filed a claim for service connection for diabetes 
mellitus on a VA Form 21-526 which was received at the RO on 
September 12, 1996.  In October 2001 the veteran filed a 
second claim for service connection for diabetes mellitus 
claiming that the disability was a residual of his exposure 
to Agent Orange during active military service in Vietnam.  

In November 2003, the veteran presented sworn testimony at a 
hearing before the Board.  The veteran testified that he was 
first diagnosed with diabetes mellitus in 1981 at a VA 
medical facility.  However, he also testified that he did not 
file a claim for service connection for diabetes mellitus 
until 1996.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

Generally, where compensation is awarded pursuant to a 
liberalizing law, or a liberalizing VA issue, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 3.114(a); 
see also VAOPGCPREC 5-94, 59 Fed. Reg. 27803 (1994). 

The VA regulations which provide for presumptive service 
connection for diseases associated with exposure to certain 
herbicide agents (Agent Orange) were amended in 2002.  
Specifically type 2 diabetes mellitus was added to the list 
of diseases which warrant service connection on a presumptive 
basis as a result of Agent Orange exposure during service.  
Compare 38 C.F.R. § 3.309(e) (2001) with 38 C.F.R. § 3.309(e) 
(2002).  Normally, this would mean that the effective date of 
service connection for diabetes mellitus based on Agent 
Orange exposure could not be before the date that the 
regulation became effective in 2002.  However, because the 
veteran's claim involves exposure to Agent Orange there is 
case law which controls the assignment of the effective date 
for service connection.  The final stipulation and order in 
Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I), and the specific guidance 
provided in Nehmer v. United States Veterans Admin., 32 F. 
Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II), and Nehmer v. 
United States Veterans Admin., No. C86-6160 TEH (N.D. Cal. 
Dec. 12, 2000) (class action order), create an exception to 
the provisions governing the assignment of effective dates in 
certain cases involving Agent Orange exposure.  

In May 1991, the District Court approved a Final Stipulation 
and Order agreed to by the parties to the suit.  In relevant 
part, an earlier effective date under the Nehmer I Final 
Stipulation and Order is warranted if a prior claim for 
benefits was filed by a veteran and (1) the claim was filed 
and denied between September 25, 1985, the effective date of 
the invalidated regulation, and June 9, 1994, the date VA 
completed its action replacing the invalidated regulation; or 
(2) was pending before VA between May 3, 1989, the date the 
court invalidated 38 C.F.R. § 3.311a, and June 9, 1994.

In Nehmer II, the parties stipulated, in pertinent part, that 
for awards based on herbicide exposure claims filed after May 
3, 1989, the effective date for such awards would be "the 
date the claim was filed or the date the claimant became 
disabled or death occurred, whichever is later."  Id.; 
Williams v. Principi, 15 Vet. App. at 192.

In this case, the veteran originally filed a claim of service 
connection for diabetes mellitus which was received at the RO 
on September 12, 1996.  38 C.F.R. § 3.157.  Review of the 
record reveals that the claim was not addressed by the RO and 
remained pending until the veteran filed another claim for 
service connection for diabetes mellitus in October 2001.  

While the veteran was first diagnosed with diabetes mellitus 
in 1981, he did not file a claim for service connection until 
September 12, 1996.  This claim remained pending until he 
filed a second claim form in October 2001.  Thus, the 
veteran's original claim for service connection for diabetes 
mellitus was filed after the May 3, 1989 Order in Nehmer.  
His claim was subsequently granted under regulations adopted 
pursuant to the Agent Orange Act of 1991.  In short, the 
Nehmer Stipulation governs the effective date of the award of 
service connection for his type 2 diabetes mellitus.  As 
such, application of the Nehmer Stipulation to this case 
yields the same result as applying the general rule regarding 
effective dates of awards of service connection pursuant to 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), i.e., the 
effective date of the award of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  As such, the proper effective 
date is September 12, 1996, the date of receipt of his claim 
for service connection for diabetes mellitus, and an 
effective date for entitlement to service connection prior to 
this date is not warranted.  


ORDER

An effective date earlier than September 12, 1996, for the 
award of service connection for type II diabetes mellitus is 
denied.


REMAND

In November 2003, the veteran presented sworn testimony at a 
hearing before the Board.  The veteran testified that his 
service connected diabetic neuropathy of the upper 
extremities has increased in severity since his last VA 
examination which was conducted in November 2002.  Therefore, 
another VA examination must be ordered.  See Snuffer v. 
Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).

The case is remanded to the RO for the following actions:

1.  The veteran should be asked to 
provide the names of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for his service connected 
diabetic neuropathy from 1996 to the 
present.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.

2.  The veteran should be accorded the 
appropriate VA examination for diabetic 
neuropathy of the extremities.  The report 
of examination should include a detailed 
account of all manifestations of the 
diabetic neuropathy of the upper 
extremities found to be present, to 
include whether there is complete or 
incomplete paralysis of the median nerve.  
Whether the hand is inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand; pronation incomplete and defective, 
absence of flexion of index finger and 
feeble flexion of middle finger, cannot 
make a fist index and middle fingers 
remain extended; cannot flex distal 
phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with 
trophic disturbances are present or absent 
should be addressed.  If the paralysis of 
the median nerve is noted as incomplete, 
the examiner should comment on whether it 
is severe, moderate, or mild.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.  
The report should be typewritten.  

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



